IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MARK SALVADORI,                         : No. 4 MAL 2017
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
WORKERS' COMPENSATION APPEAL            :
BOARD (UNINSURED EMPLOYERS              :
GUARANTY FUND AND FARMERS               :
PROPANE, INC.),                         :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.